
	

115 HR 2468 : Unifying DHS Intelligence Enterprise Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 2468
		IN THE SENATE OF THE UNITED STATES
		September 13, 2017Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to establish a homeland intelligence doctrine for the
			 Department of Homeland Security, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Unifying DHS Intelligence Enterprise Act. 2.Homeland intelligence doctrine (a)In generalSubtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is amended by adding at the end the following new section:
				
					210G.Homeland intelligence doctrine
 (a)In generalNot later than 180 days after the date of the enactment of this section, the Secretary, acting through the Chief Intelligence Officer of the Department, in coordination with intelligence components of the Department, the Office of the General Counsel, the Privacy Office, and the Office for Civil Rights and Civil Liberties, shall develop and disseminate written Department-wide guidance for the processing, analysis, production, and dissemination of homeland security information (as such term is defined in section 892) and terrorism information (as such term is defined in section 1016 of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 485)).
 (b)ContentsThe guidance required under subsection (a) shall, at a minimum, include the following: (1)A description of guiding principles and purposes of the Department’s intelligence enterprise.
 (2)A summary of the roles and responsibilities of each intelligence component of the Department and programs of the intelligence components of the Department in the processing, analysis, production, or dissemination of homeland security information and terrorism information, including relevant authorities and restrictions applicable to each intelligence component of the Department and programs of each such intelligence component.
 (3)Guidance for the processing, analysis, and production of such information. (4)Guidance for the dissemination of such information, including within the Department, among and between Federal departments and agencies, among and between State, local, tribal, and territorial governments, including law enforcement, and with foreign partners and the private sector.
 (5)An assessment and description of how the dissemination to the intelligence community (as such term is defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))) and Federal law enforcement of homeland security information and terrorism information assists such entities in carrying out their respective missions.
 (c)FormThe guidance required under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 (d)Annual reviewFor each of the 5 fiscal years beginning with the fiscal year that begins after the date of the enactment of this section, the Secretary shall conduct a review of the guidance required under subsection (a) and, as appropriate, revise such guidance..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 210F the following new item:
				
					
						Sec. 210G. Homeland intelligence doctrine..
 3.Analysts for the Chief Intelligence OfficerParagraph (1) of section 201(e) of the Homeland Security Act of 2002 (6 U.S.C. 121(e)) is amended by adding at the end the following new sentence: The Secretary shall also provide the Chief Intelligence Officer with a staff having appropriate expertise and experience to assist the Chief Intelligence Officer..
		
	Passed the House of Representatives September 12, 2017.Karen L. Haas,Clerk
